Exhibit 10.3

 

LOGO [g14500image.jpg]    LIMITED LIABILITY PARTNERSHIP

 

EXECUTION COPY

8 May 2006

DANAHER EUROPEAN FINANCE S.A.

as Issuer

DANAHER CORPORATION

as Guarantor

LEHMAN BROTHERS INTERNATIONAL (EUROPE)

as Arranger

- and -

LEHMAN BROTHERS INTERNATIONAL (EUROPE)

as Dealer

 

--------------------------------------------------------------------------------

DEALER AGREEMENT

relating to a U.S.$ 2,200,000,000

EURO-COMMERCIAL PAPER PROGRAMME

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CONTENTS

 

Clause

   Page 1.    Interpretation    2 2.    Issue    4 3.    Representations And
Warranties    7 4.    Covenants And Agreements    10 5.    Conditions Precedent
   14 6.    Termination And Appointment    15 7.    Nomination Of New Issuer   
15 8.    Notices    16 9.    Third Party Rights    16 10.    Law And
Jurisdiction    16

SCHEDULE 1     Condition Precedent Documents

   18

SCHEDULE 2     Selling Restrictions

   20

SCHEDULE 3     Programme Summary

   23

SCHEDULE 4     Increase Of Maximum Amount

   26

SCHEDULE 5     Appointment Of New Dealer

   28

SCHEDULE 6     Form Of Calculation Agency Agreement

   30



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 8 May 2006

BETWEEN

 

(1) DANAHER EUROPEAN FINANCE S.A. (the “Issuer”);

 

(2) DANAHER CORPORATION, (the “Guarantor”);

 

(3) LEHMAN BROTHERS INTERNATIONAL (EUROPE) (the “Arranger”); and

 

(4) LEHMAN BROTHERS INTERNATIONAL (EUROPE), as Dealer.

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions

In this Agreement:

“Agency Agreement” means the issuing and paying agency agreement, dated the date
hereof, between the Issuer, the Guarantor and the Issuing and Paying Agent,
providing for the issue of and payment on the Notes, as such agreement may be
amended or supplemented from time to time;

“Agreements” means this Agreement (as amended or supplemented from time to
time), any agreement reached pursuant to Clause 2.1, the Deed of Covenant, the
Guarantee and the Agency Agreement;

“Dealer” means the institution specified as a Dealer in the Programme Summary
together with any additional institution or institutions appointed pursuant to
Clause 6.2 but excluding any institution or institutions whose appointment has
been terminated pursuant to Clause 6.1;

“Deed of Covenant” means the deed of covenant, dated the date hereof, executed
by the Issuer in respect of Global Notes issued pursuant to the Agency
Agreement, as such deed may be amended or supplemented from time to time;

“Definitive Note” means a security printed Note in definitive form;

“Disclosure Documents” means, at any particular date, (a) the Information
Memorandum, (b) the most recently published audited consolidated financial
statements of the Guarantor and, if financial statements have been published by
the Issuer, the most recently published audited unconsolidated financial
statements of the Issuer and any subsequent quarterly unaudited financial
statements of the Issuer and the Guarantor (in the case of the Guarantor each
having been filed with the United States Securities and Exchange Commission (the
“SEC”)), and (c) any other document delivered by the Issuer or the Guarantor to
the Dealer which the Issuer or the Guarantor (as the case may be) has expressly
authorised to be distributed in connection with transactions contemplated by
this Agreement;

 

- 2 -



--------------------------------------------------------------------------------

“Dollars” and “U.S.$” denote the lawful currency of the United States of
America; and “Dollar Note” means a Note denominated in Dollars;

“Dollar Equivalent” means, on any day:

 

  (a) in relation to any Dollar Note, the nominal amount of such Note; and

 

  (b) in relation to any Note denominated or to be denominated in any other
currency, the amount in Dollars which would be required to purchase the nominal
amount of such Note as expressed in such other currency at the spot rate of
exchange for the purchase of such other currency with Dollars quoted by the
Issuing and Paying Agent at or about 11.00 a.m. (London time) on such day;

“Euro”, “euro”, “EUR” or “€” means the lawful currency of member states of the
European Union that adopt the single currency introduced in accordance with the
Treaty; and “Euro Note” means a Note denominated in Euro;

“FSMA” means the Financial Services and Markets Act 2000;

“Global Note” means a Note in global form, representing an issue of commercial
paper notes of a like maturity which may be issued by the Issuer from time to
time pursuant to the Agency Agreement;

“Guarantee” means the guarantee dated on or about the date of this Agreement and
executed as a deed by the Guarantor in respect of the obligations of the Issuer
under the Notes and the Deed of Covenant;

“Index Linked Note” means a Note, the redemption or coupon amount of which is
not fixed at the time of issue, but which is to be calculated in accordance with
such formula or other arrangement as is agreed between the Issuer and the Dealer
at the time of reaching agreement under Clause 2.1;

“Information Memorandum” means the most recent information memorandum, as the
same may be amended or supplemented from time to time, containing information
about the Issuer, the Guarantor and the Programme, the text of which has been
prepared by or on behalf of the Issuer and the Guarantor for use by the Dealer
in connection with the transactions contemplated by this Agreement;

“Issuing and Paying Agent” means Deutsche Bank AG, London Branch and any
successor Issuing and Paying Agent appointed in accordance with the Agency
Agreement;

“Note” means a commercial paper note of the Issuer purchased or to be purchased
by a Dealer under this Agreement, in bearer global or definitive form,
substantially in the relevant form scheduled to the Agency Agreement or such
other form(s) as may be agreed from time to time between the Issuer and the
Issuing and Paying Agent and, unless the context otherwise requires, includes
the commercial paper notes represented by the Global Notes;

 

- 3 -



--------------------------------------------------------------------------------

“Programme” means the Euro-commercial paper programme established by this
Agreement;

“Programme Summary” means the summary of the particulars of the Programme as set
out in Schedule 3, as such summary may be amended or superseded from time to
time;

“Securities Act” means the United States Securities Act of 1933, as amended;

“Subsidiary” means, with respect to any person, (i) any corporation, association
or other business entity of which more than 50% of the total voting power of
shares of capital stock or other equity interest entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
such person or one or more of the other subsidiaries of that person (or a
combination thereof) and (ii) any partnership (a) the sole general partner or
managing general partner of which is such person or a subsidiary or such person
or (b) the only general partners of which are such person or of one or more
subsidiaries of such person (or any combination thereof);

“Treaty” means the Treaty establishing the European Community, as amended; and

“USCP Program” means the Guarantor’s U.S. commercial paper program established
on 5 May 2006 by the Guarantor, as issuer and Goldman, Sachs & Co., as U.S.
dealer, concerning notes to be issued pursuant to an Issuing and Paying Agency
Agreement between the Guarantor and Deutsche Bank Trust Company Americas, dated
5 May 2006.

 

1.2 Programme Summary

Terms not expressly defined herein shall have the meanings set out in the
Programme Summary.

 

1.3 Legislation

Any reference in this Agreement to any legislation (whether primary legislation
or regulations or other subsidiary legislation made pursuant to primary
legislation) shall be construed as a reference to such legislation as the same
may have been, or may from time to time be, amended or re-enacted.

 

1.4 Clauses and Schedules

Any reference in this Agreement to a Clause, sub-clause or a Schedule is, unless
otherwise stated, to a clause or sub-clause hereof or a schedule hereto.

 

1.5 Headings

Headings and sub-headings are for ease of reference only and shall not affect
the construction of this Agreement.

 

2. ISSUE

 

2.1 Basis of agreements to issue; uncommitted facility

Subject to the terms hereof, the Issuer may issue Notes to the Dealer from time
to time at such prices and upon such terms as the Issuer and the Dealer may
agree, provided

 

- 4 -



--------------------------------------------------------------------------------

that the Issuer has, and shall have, no obligation to issue Notes to the Dealer,
except as agreed, and the Dealer has, and shall have, no obligation to subscribe
Notes from the Issuer, except as agreed. The Issuer acknowledges that the Dealer
may resell Notes subscribed by the Dealer. The tenor of each Note shall not be
less than the Minimum Term nor greater than the Maximum Term specified in the
Programme Summary, calculated from (and including) the date of issue of such
Note to (but excluding) the maturity date thereof. Definitive Notes (if any)
shall be issued in the Denomination(s) specified in the Programme Summary. Each
issue of Notes having the same issue date, maturity date, currency or
denomination, yield and redemption basis will be represented by a Global Note or
by Definitive Notes having the aggregate nominal amount of such issue as may be
agreed between the Issuer and the Dealer.

 

2.2 Procedures

If the Issuer and the Dealer shall agree on the terms of the subscription of any
Note by the Dealer (including agreement with respect to the issue date, maturity
date, currency, denomination, yield, redemption basis, aggregate nominal amount
and purchase price), then:

 

  2.2.1 Instruction to Issuing and Paying Agent: the Issuer shall instruct the
Issuing and Paying Agent to issue such Note and deliver it in accordance with
the terms of the Agency Agreement;

 

  2.2.2 Payment of purchase price: the Dealer shall subscribe such Note on the
date of issue:

 

  (a) Dollar Note: in the case of a Dollar Note, by transfer of funds settled
through the New York Clearing House Interbank Payments System (or such other
same-day value funds as at the time shall be customary for the settlement in
New York City of international banking transactions denominated in Dollars) to
such account of the Issuing and Paying Agent in New York City denominated in
Dollars as the Issuing and Paying Agent shall have specified for this purpose;
or

 

  (b) Euro Note: in the case of a Euro Note, by transfer of funds settled
through the Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET) System to such account of the Issuing and Paying Agent denominated in
Euro as the Issuing and Paying Agent shall have specified for this purpose; or

 

  (c) Other Notes: in all other cases, by transfer of freely transferable
same-day funds in the relevant currency to such account of the Issuing and
Paying Agent at such bank in the principal domestic financial centre for such
currency as the Issuing and Paying Agent shall have specified for this purpose,

or, in each case, by such other form of transfer as may be agreed between the
Dealer and the Issuer; and

 

- 5 -



--------------------------------------------------------------------------------

  2.2.3 Delivery Instructions: the Dealer shall notify the Issuer and the
Issuing and Paying Agent of the Issuer of the payment and delivery instructions
applicable to such Note in accordance with prevailing market practice and in
sufficient time to enable the Issuing and Paying Agent to deliver such Note (or,
in the case of any Sterling Definitive Note, make the same available for
collection) on its issue date.

 

2.3 Failure of agreed issuance

If for any reason (including, without limitation, the failure of the relevant
trade) a Note agreed to be purchased pursuant to Clause 2.1 is not to be issued,
each of the Issuer and the Dealer shall immediately notify the Issuing and
Paying Agent thereof.

 

2.4 Issuance currencies

The parties acknowledge that Notes issued under the Programme may be denominated
in Dollars or, subject as provided below, in any other currency. Any agreement
reached pursuant to Clause 2.1 to sell and purchase a Note denominated in a
currency other than Dollars shall be conditional upon:

 

  2.4.1 Compliance: it being lawful and in compliance with all requirements of
any relevant central bank and any other relevant fiscal, monetary, regulatory or
other authority, for deposits to be made in such currency and for such Note to
be issued, offered for sale, sold and delivered;

 

  2.4.2 Convertibility: such other currency being freely transferable and freely
convertible into Dollars; and

 

  2.4.3 Amendments: any appropriate amendments which the Dealer, the Issuer or
the Issuing and Paying Agent shall require having been made to this Agreement
and/or the Agency Agreement.

 

2.5 Maximum Amount

The Issuer shall ensure that the outstanding nominal amount of all Notes issued
under the Programme, when taken together with the aggregate principal amount
outstanding from time to time under the USCP Program, does not exceed the
Maximum Amount. For the purposes of calculating the Maximum Amount, the nominal
amount of any outstanding Note or Notes denominated in any currency other than
Dollars shall be taken as the Dollar Equivalent of such nominal amount as at the
date of the agreement for the issue of the Note or Notes then to be issued
provided that in calculating the nominal amount of Notes outstanding on the date
of issue of such Note or Notes there shall be disregarded Notes which mature on
that date. The Issuer may increase the Maximum Amount by giving at least ten
days’ notice by letter, substantially in the form set out in Schedule 4, to the
Dealer, the Issuing and Paying Agent and the Paying Agents. Such increase will
not take effect until the Dealer has received from the Issuer the documents
listed in such letter (if required by the Dealer), in each case in form and
substance acceptable to the Dealer.

 

- 6 -



--------------------------------------------------------------------------------

2.6 Calculation Agent

If Index Linked Notes are to be issued, the Issuer will appoint either the
Dealer or the Issuing and Paying Agent (subject to the consent of the Dealer or
the Issuing and Paying Agent, as the case may be, thereto) or some other person
(subject to the consent of the Dealer and the Paying Agent to such person’s
appointment) to be the calculation agent in respect of such Index Linked Notes
and the following provisions shall apply:

 

  2.6.1 Dealer: if the Dealer is to be the calculation agent, its appointment as
such shall be on the terms of the form of agreement set out in Schedule 6, and
the Dealer will be deemed to have entered into an agreement in such form for a
particular calculation if it is named as calculation agent in the redemption
calculation attached to or endorsed on the relevant Note;

 

  2.6.2 Issuing and Paying Agent: if the Issuing and Paying Agent is to be the
calculation agent, its appointment as such shall be on the terms set out in the
Agency Agreement; and

 

  2.6.3 Other Calculation Agent: if the person nominated by the Dealer or by the
Issuing and Paying Agent as calculation agent is not the Dealer, that person
shall execute (if it has not already done so) an agreement substantially in the
form of the agreement set out in Schedule 6 and the appointment of that person
shall be on the terms of that agreement.

 

3. REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and warranties

Each of the Issuer (in respect of itself) and the Guarantor (in respect of
itself and the Issuer) represents and warrants to the Dealer at the date of this
Agreement, each date upon which the Maximum Amount is increased, each date upon
which an agreement for the issue and subscription of Notes is made by the Issuer
and each date upon which Notes are, or are to be, issued by the Issuer (by
reference to the facts and circumstances then existing):

 

  3.1.1 Authorisation; valid, binding and enforceable: each of:

 

  (a) the establishment of the Programme and the execution, delivery and
performance by the Issuer and the Guarantor of the Agreements and the Notes;

 

  (b) the entering into and performance by the Issuer and the Guarantor of any
agreement for the subscription of Notes reached pursuant to Clause 2.1; and

 

  (c) the issue and sale of the Notes by the Issuer and the Guarantor under the
Agreements,

has been duly authorised by all necessary action and the same constitute, or, in
the case of Notes, will, when issued in accordance with the Agency

 

- 7 -



--------------------------------------------------------------------------------

Agreement, constitute, valid and binding obligations of each of the Issuer and
the Guarantor enforceable against them in accordance with their respective terms
(subject, as to enforceability, to bankruptcy, insolvency, reorganisation and
similar laws of general applicability relating to or affecting creditors’ rights
and to general principles of equity);

 

  3.1.2 Status: the obligations of the Issuer and the Guarantor under each of
the Agreements to which it is a party and the Notes will rank (other than in the
case of obligations preferred by mandatory provisions of law) pari passu with
all other present and future unsecured and unsubordinated indebtedness of
(i) the Issuer or guaranteed by the Issuer and (ii) the Guarantor, or guaranteed
by the Guarantor, as the case may be;

 

  3.1.3 Incorporation, capacity: each of the Issuer and the Guarantor are duly
incorporated and validly existing under the laws of its jurisdiction of
incorporation and:

 

  (a) the establishment of the Programme, the execution, delivery and
performance by the Issuer and the Guarantor of the Agreements and the Notes;

 

  (b) the entering into and performance by the Issuer and the Guarantor of any
agreement for the issue and subscription of Notes reached pursuant to
Clause 2.1; and

 

  (c) the issue and subscription of the Notes by the Issuer and Guarantor under
the Agreements,

will not infringe any of the provisions of the Issuer’s or the Guarantor’s
certificate of incorporation, as amended, and amended and restated by-laws and
will not contravene any law, regulation, order or judgement to which the Issuer
or the Guarantor or any of its assets is subject nor result in the breach of any
term of, or cause a default under, any instrument to which the Issuer or the
Guarantor is a party or by which it or any of its assets may be bound, in each
case, in any material respect, in the context of the Programme and of the Notes
issued thereunder;

 

  3.1.4 Approvals: all consents, authorisations, licences or approvals of and
registrations and filings with any governmental or regulatory authority required
in connection with the issue by the Issuer and the Guarantor of Notes under the
Agreements and the performance of the Issuer’s and the Guarantor’s obligations
under the Agreements and the Notes have been obtained and are in full force and
effect, and copies thereof have been supplied to the Dealer except for such
consents, authorisations, licences, approvals, restrictions and filings as could
reasonably be expected to be material in the context of this Agreement;

 

- 8 -



--------------------------------------------------------------------------------

  3.1.5 Disclosure: in the context of this Agreement and the transactions
contemplated hereby, the information contained or incorporated by reference in
the Disclosure Documents is true and accurate in all material respects and is
not misleading in any material respect and there are no other facts in relation
to the Issuer, the Guarantor or any Notes the omission of which makes, in the
context of the issue of the Notes, the Disclosure Documents as a whole or any
such information contained or incorporated by reference therein misleading in
any material respect;

 

  3.1.6 Financial Statements: the audited financial statements of the Issuer (if
such financial statements are available), consolidated audited financial
statements of the Guarantor and any quarterly unaudited financial statements of
the Issuer or the Guarantor (in the case of the Guarantor each having been filed
with the SEC and incorporated by reference in the Information Memorandum),
present fairly and accurately the financial position of the Issuer and the
Guarantor (consolidated in the case of the Guarantor) as of the respective dates
of such statements and the results of operations of the Issuer and the Guarantor
(consolidated in the case of the Guarantor) for the periods they cover or to
which they relate and such financial statements have been prepared in accordance
with the relevant laws of the relevant jurisdiction of incorporation of each of
the Issuer and the Guarantor and with generally accepted accounting principles
of the relevant jurisdiction of incorporation of each of the Issuer and the
Guarantor applied on a consistent basis throughout the periods involved (unless
and to the extent otherwise stated therein);

 

  3.1.7 No material adverse change, No litigation: since the date of the most
recent audited unconcolidated financial statements of the Issuer (if such
financial statements are available) and audited consolidated financial
statements of the Guarantor supplied to the Dealer and, in relation to any date
on which this warranty falls to be made after the date hereof, save as otherwise
disclosed by any Disclosure Document subsequently delivered by the Issuer or
Guarantor (as the case may be) to the Dealer:

 

  (a) there has been no adverse change in the business, financial or other
condition of the Issuer or the Guarantor or any of its Subsidiaries taken as a
whole; and

 

  (b) there is no litigation, arbitration or governmental proceeding pending or,
to the knowledge of the Issuer or the Guarantor, threatened against or affecting
the Issuer, the Guarantor or any of the Guarantor’s Subsidiaries,

which in any case could reasonably be expected to be material in the context of
this Agreement and the transactions contemplated hereby;

 

  3.1.8 No default: neither the Issuer nor the Guarantor are in default in
respect of payment of any indebtedness for borrowed money where such
indebtedness is in an aggregate amount greater than U.S. $50,000,000;

 

- 9 -



--------------------------------------------------------------------------------

  3.1.9 No ratings downgrade: there has been no downgrading, nor any notice to
the Issuer or the Guarantor of any intended downgrading, in the rating accorded
to the Guarantor’s short-term or long-term debt by Standard & Poor’s Ratings
Services, a division of the McGraw-Hill Companies Inc., and Moody’s Investors
Service, Inc., or any other rating agency which has issued a rating in
connection with the Guarantor or any security of the Guarantor;

 

  3.1.10 Taxation: subject to compliance with the terms of the Agreements,
neither the Issuer nor the Guarantor are required by any law or regulation or
any relevant taxing authority in the United States to make any deduction or
withholding from any payment due under the Notes, the Agency Agreement or the
Deed of Covenant for or on account of any income, registration, transfer or
turnover taxes, customs or other duties or taxes of any kind;

 

  3.1.11 Maximum Amount not exceeded: the outstanding nominal amount of all
Notes on the date of issue of any Note, when taken together with the aggregate
principal amount outstanding from time to time under the USCP Program, does not
and will not exceed the Maximum Amount set out in the Programme Summary (as
increased from time to time pursuant to Clause 2.5) and for this purpose the
nominal amount of any Note denominated in any currency other than Dollars shall
be taken as the Dollar Equivalent of such nominal amount as at the date of the
agreement for the issue of such Note provided that in calculating the nominal
amount of the Notes outstanding on the date of issue of such Note there shall be
disregarded Notes which mature on that date; and

 

  3.1.12 Investment Company: neither the Issuer nor the Guarantor is an
investment company as defined in the United States Investment Company Act of
1940.

 

  3.1.13 No Trade or Business by the Issuer in the United States: the Issuer is
not engaged, and has not since its formation been engaged, in any trade or
business within the United States, as determined for United States federal tax
purposes.

 

3.2 Notice of inaccuracy

If, prior to the time a Note is issued and delivered to or for the account of
the Dealer, an event occurs which would render any of the representations and
warranties set out in Clause 3.1 immediately, or with the lapse of time, untrue
or incorrect, the Issuer will inform the Dealer in writing as soon as
practicable of the occurrence of such event. In either case, the Dealer shall
inform the Issuer in writing without any undue delay whether it wishes to
continue or discontinue the issuance and delivery of the respective Notes.

 

4. COVENANTS AND AGREEMENTS

 

4.1 Issuer

The Issuer and the Guarantor covenant and agree that:

 

- 10 -



--------------------------------------------------------------------------------

  4.1.1 Delivery of published information: whenever the Issuer or the Guarantor
publishes or makes available to its shareholders or to the public (by filing
with any regulatory authority, securities exchange or otherwise) any information
which could reasonably be expected to be material in the context of this
Agreement and the transactions contemplated hereby, the Issuer or the Guarantor
(as the case may be) shall notify the Dealer as to the nature of such
information, shall make a reasonable number of copies of such information
available to the Dealer upon request to permit distribution to investors and
prospective investors and shall take such action as may be necessary to ensure
that the representation and warranty contained in sub-clause 3.1.5 is true and
accurate in all material respects on the dates contemplated by such sub-clause.
Such notification may be by means of electronic communication, including, but
not limited to, by email and/or directing the Dealer’s attention to information
on-line;

 

  4.1.2 Indemnity: the Issuer, failing which the Guarantor, shall indemnify and
hold harmless on demand the Dealer against any claim, demand, action, liability,
damages, cost, loss or expense (including, without limitation, reasonable legal
fees and any applicable value added tax) which it may incur arising out of, in
connection with or based upon:

 

  (a) the Issuer’s failure to make due payment under the Notes; or

 

  (b) Notes not being issued for any reason (other than as a result of the
failure of the Dealer to pay for such Notes) after an agreement for the sale of
such Notes has been made;

 

  (c) the Guarantor’s failure to make due payment under the Guarantee; or

 

  (d) any breach or alleged breach of the representations, warranties, covenants
or agreements made by the Issuer or the Guarantor in this Agreement unless in
the case of an alleged breach only, the allegation is being made by a person
other than the Dealer or any untrue statement or alleged untrue statement of any
material fact contained in the Disclosure Documents or the omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect unless in the case of an alleged
breach only, the allegation is being made by a person other than the Dealer;

 

  4.1.3 Procedure for indemnification: The Dealer will promptly notify the
Issuer and the Guarantor in writing of any claim in respect of which
indemnification may be sought under Clause 4.1.2 of this Agreement against the
Issuer or the Guarantor, as the case may be, provided that (i) the omission so
to notify the Issuer or the Guarantor will not relieve the Issuer or the
Guarantor, as the case may be, from any liability which it may have hereunder
unless and except to the extent it did not otherwise learn of such claim and
such failure results in the forfeiture by the Issuer or the Guarantor, as the
case may be, of

 

- 11 -



--------------------------------------------------------------------------------

substantial rights and defences, and (ii) the omission to notify the Issuer or
the Guarantor, as the case may be, will not relieve it from liability which it
may have to the Dealer otherwise than on account of Clause 4.1.2.

In the event that any such claim is made against the Dealer and it notifies the
Issuer and/or the Guarantor of the existence thereof, the Issuer or the
Guarantor, as the case may be, will be entitled to participate therein, and to
the extent that it may elect by written notice delivered to the Dealer, to
assume the defence thereof, with counsel reasonably satisfactory to the Dealer;
provided that if the defendants in any such claim include both the Dealer and
the Issuer or the Guarantor, as the case may be, and the Dealer shall have
concluded that there may be legal defences available to it which are different
from or additional to those available to the Issuer or the Guarantor, as the
case may be, the Issuer or the Guarantor shall not have the right to direct the
defence of such claim on behalf of the Dealer, and the Dealer shall have the
right to select separate counsel to assert such legal defences on behalf of the
Dealer.

Upon receipt of notice from the Issuer or the Guarantor, as the case may be, to
the Dealer of the Issuer’s or the Guarantor’s election so to assume the defence
of such claim and approval by the Dealer of counsel, neither the Issuer nor the
Guarantor will be liable to the Dealer for expenses incurred thereafter by the
Dealer in connection with the defence thereof (other than reasonable costs of
investigation) unless (i) the Dealer shall have employed separate counsel in
connection with the assertion of legal defences in accordance with the proviso
to the next preceding sentence (it being understood, however, that neither the
Issuer nor the Guarantor, as the case may be, shall be liable for the expenses
of more than one separate counsel (in addition to any local counsel in the
jurisdiction in which any claim is brought), approved by the Dealer,
representing the Dealer who is party to such claim), (ii) the Issuer or the
Guarantor, as the case may be, shall not have employed counsel reasonably
satisfactory to the Dealer to represent the Dealer within a reasonable time
after notice of existence of the claim, or (iii) the Issuer or the Guarantor, as
the case may be, has authorised in writing the employment of counsel for the
Dealer.

The Issuer and the Guarantor agree that without the Dealer’s prior written
consent, it will not settle compromise or consent to the entry of any judgment
in any claim in respect of which indemnification may be sought under Clause
4.1.2 of this Agreement (whether or not the Dealer is an actual or potential
party to such claim), unless such settlement, compromise or consent includes an
unconditional release of the Dealer from all liability arising out of such
claim.

 

- 12 -



--------------------------------------------------------------------------------

  4.1.4 Expenses, stamp duties, amendments: the Issuer, failing which the
Guarantor, will:

 

  (a) Arranger’s expenses: pay, or reimburse the Arranger for, all reasonable
out-of-pocket costs and expenses (including United Kingdom value added tax and
any other taxes or duties thereon and fees and disbursements of counsel to the
Arranger) incurred by the Arranger in connection with the preparation,
negotiation, printing, execution and delivery of this Agreement and all
documents contemplated by this Agreement;

 

  (b) Dealer’s expenses: pay, or reimburse the Dealer for, all reasonable
out-of-pocket costs and expenses (including United Kingdom value added tax and
any other taxes or duties thereon and fees and disbursements of counsel to the
Dealer) incurred by the Dealer in connection with the enforcement or protection
of its rights under this Agreement;

 

  (c) Stamp duties: pay all stamp, registration and other taxes and duties
(including any interest and penalties thereon or in connection therewith) except
those arising solely as a result of the Dealer’s default which may be payable
upon or in connection with the creation and issue of the Notes and the
execution, delivery and performance of the Agreements and the Issuer shall
indemnify the Dealer against any claim, demand, action, liability, damages,
cost, loss or reasonable expense (including, without limitation, legal fees and
any applicable value added tax) which it may incur as a result or arising out of
or in relation to any failure to pay or delay in paying any of the same;

 

  (d) Amendments: notify the Dealer of any change in the identity of or the
offices of the Issuing and Paying Agent and any material change or amendment to
or termination of the Agency Agreement, the Guarantee or the Deed of Covenant
not later than five days prior to the making of any such change or amendment or
such termination; and it will not permit to become effective any such change,
amendment or termination which could reasonably be expected to affect adversely
the interests of the Dealer or the holder of any Notes then outstanding; and

 

  4.1.5 No deposit-taking: the Issuer will issue Notes only if the following
conditions apply (or the Notes can otherwise be issued without contravention of
section 19 of the FSMA):

 

  (a) Selling restrictions: the Dealer represents, warrants and agrees in the
terms set out in sub-clause 3.1 of Schedule 2; and

 

  (b) Minimum denomination: the redemption value of each such Note is not less
than £100,000 (or an amount of equivalent value denominated wholly or partly in
a currency other than sterling), and no part of any

 

- 13 -



--------------------------------------------------------------------------------

    Note may be transferred unless the redemption value of that part is not less
than £100,000 (or such an equivalent amount).

 

  4.1.6 No Trade or Business by the Issuer in the United States: the Issuer will
not engage in any trade or business within the United States, as determined for
United States federal tax purposes.

 

4.2 Compliance

The Issuer shall take such steps (in conjunction with the Dealer, where
appropriate) to ensure that any laws and regulations or requirements of any
governmental agency, authority or institution which may from time to time be
applicable to any Note shall be fully observed and complied with and in
particular (but without limitation) that neither the Issuer, nor any of its
affiliates (as defined in Rule 405 under the Securities Act) nor any person
acting on its or its affiliates behalf have engaged or will engage in any
directed selling efforts with respect to the Notes, and they have complied and
will comply with the offering restrictions requirement of Regulation S. Terms
used in this sub-clause have the meanings given to them by Regulation S under
the Securities Act.

 

4.3 Selling restrictions

The Dealer represents, covenants and agrees that it has complied with and will
comply with the selling restrictions set out in Schedule 2. Subject to
compliance with those restrictions, the Dealer is hereby authorised by the
Issuer and the Guarantor to circulate the Disclosure Documents to purchasers or
potential purchasers of the Notes.

 

4.4 Dealers’ obligations several

The obligations of each Dealer contained in this Agreement are several.

 

4.5 Status of Arranger

The Dealer agrees that the Arranger has only acted in an administrative capacity
to facilitate the establishment and/or maintenance of the Programme and has no
responsibility to it for (a) the adequacy, accuracy, completeness or
reasonableness of any representation, warranty, undertaking, agreement,
statement or information in the Information Memorandum, this Agreement or any
information provided in connection with the Programme or (b) the nature and
suitability to it of all legal, tax and accounting matters and all documentation
in connection with the Programme or any issue of Notes thereunder.

 

5. CONDITIONS PRECEDENT

 

5.1 Conditions precedent to first issue

The Issuer and the Guarantor, as the case may be, agree to deliver to the
Dealer, prior to the first issue of Notes, each of the documents set out in
Schedule 1 in form, substance and number reasonably requested by the Dealer.

 

5.2 Conditions precedent to each issue

In relation to each issue of Notes, it shall be a condition precedent to the
subscription thereof by the Dealer that (a) the representations and warranties
in Clause 3.1 shall be true and correct on each date upon which an agreement for
the sale of Notes is made hereunder and on the date on which such Notes are
issued by reference to the facts and circumstances then existing and that
(b) there is no other material breach of the Issuer’s or Guarantor’s obligations
under any of the Agreements or the Notes.

 

- 14 -



--------------------------------------------------------------------------------

5.3 Sterling Definitive Notes

In relation to an issue of Sterling Definitive Notes (and if so agreed between
the Issuer and the Dealer), it shall be a condition precedent to the
subscription thereof by any Dealer that the Issuer supplies to each Dealer, not
less than five days prior to the first issue of such Notes to that Dealer
confirmation from the Issuing and Paying Agent that the relevant agreed forms of
Definitive Note have been security printed and the same delivered to the Issuing
and Paying Agent.

 

6. TERMINATION AND APPOINTMENT

 

6.1 Termination

The Issuer may terminate the appointment of the Dealer, and the Dealer may
resign, on not less than ten days’ written notice to the Dealer or the Issuer,
as the case may be. The Issuer shall promptly inform the Issuing and Paying
Agent and the Paying Agent of any such termination or resignation. The rights
and obligations of each party hereto shall not terminate in respect of any
rights or obligations accrued or incurred before the date on which such
termination takes effect and the provisions of sub-clause 4.1.2 and 4.1.4 shall
survive termination of this Agreement and delivery against payment for any of
the Notes.

 

6.2 Additional Dealers

Nothing in this Agreement shall prevent the Issuer from appointing one or more
additional Dealers upon the terms of this Agreement provided that any additional
Dealer shall have first confirmed acceptance of its appointment upon such terms
in writing to the Issuer in substantially the form of the letter set out in
Schedule 5, whereupon it shall become a party to this Agreement vested with all
the authority, rights, powers, duties and obligations as if originally named as
a Dealer hereunder. The Issuer shall promptly inform the Dealer, the Guarantor,
the Issuing and Paying Agent and the Paying Agent of any such appointment. The
Issuer hereby agrees to supply to such additional Dealer, upon such appointment,
such legal opinions as are specified in paragraph 6 of Schedule 1, if requested,
or reliance letters in respect thereof.

 

7. NOMINATION OF NEW ISSUER

The Guarantor may, with the Dealer’s prior consent, at any time and from time to
time nominate one or more issuers (each, an “Issuer”) under the Programme
provided that such new Issuer so notifies the Dealer in writing and provides to
the Dealer not less than three business days prior to the first issue of Notes
by the new Issuer (a) copies of documents corresponding to those referred to in
paragraph 1, 2, 3 (c) and (d), 4(a)(if relevant), 7, 8 and 9 of Schedule 1 in
relation to the new Issuer, (b) the new Issuer’s written agreement to be bound
by the terms of this Agreement and the Agency Agreement in form and substance
satisfactory to the Dealer, (c) a legal opinion from counsel acceptable to the
Dealer and qualified in the law of the jurisdiction of incorporation of the new
Issuer and (d) a supplemental Information Memorandum.

 

- 15 -



--------------------------------------------------------------------------------

The Guarantor shall procure that the new Issuer shall comply with and discharge
its obligations under this Agreement, the Agency Agreement, the Deed of Covenant
executed by it and the Notes issued by it.

 

8. NOTICES

 

8.1 Addressee for notices

All notices and other communications hereunder shall, save as otherwise provided
in this Agreement, be made in writing and in English (by letter or fax) and
shall be sent to the intended recipient at the address or fax number and marked
for the attention of the person (if any) from time to time designated by that
party to the other parties hereto for such purpose. The initial address and fax
number so designated by each party are set out in the Programme Summary.

 

8.2 Effectiveness

Any communication from any party to any other party under this Agreement shall
be effective if sent by letter or fax upon receipt by the addressee, provided
that any such notice or other communication which would otherwise take effect
after 4.00 p.m. on any particular day shall not take effect until 10.00 a.m. on
the immediately succeeding business day in the place of the addressee.

 

9. THIRD PARTY RIGHTS

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement.

 

10. LAW AND JURISDICTION

 

10.1 Governing law

This Agreement and all matters arising from or connected with it are governed
by, and shall be construed in accordance with, English law.

 

10.2 English courts

The courts of England have exclusive jurisdiction to settle any dispute (a
“Dispute”), arising from or connected with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) or the
consequences of its nullity.

 

10.3 Appropriate forum

The parties agree that the courts of England are the most appropriate and
convenient courts to settle any Dispute and, accordingly, that they will not
argue to the contrary.

 

10.4 Rights of the Dealer to take proceedings outside England

Clause 10.2 is for the benefit of the Dealer only. As a result, nothing in this
Clause 10 prevents the Dealer from taking proceedings relating to a Dispute
(“Proceedings”) in any other courts with jurisdiction. To the extent allowed by
law, the Dealer may take concurrent Proceedings in any number of jurisdictions.

 

10.5 Process agent

The Issuer and the Guarantor agree that the documents which start any
Proceedings and any other documents required to be served in relation to those
Proceedings may be

 

- 16 -



--------------------------------------------------------------------------------

served on it by being delivered to Veeder-Root Finance Company at Hydrex House,
Garden Road, Richmond, Surrey TW9 4NR, United Kingdom, marked for the attention
of the Manager, Corporate Finance and the Vice President or, if different, its
registered office for the time being or at any address of the Issuer in Great
Britain at which process may be served on it in accordance with Part XXIII of
the Companies Act 1985. If such person is not or ceases to be effectively
appointed to accept service of process on behalf of the Issuer or the Guarantor
(as the case may be), the Issuer or the Guarantor shall, on the written demand
of the Dealer addressed and delivered to the Issuer or the Guarantor appoint a
further person in England to accept service of process on its behalf and,
failing such appointment within 15 days, the Dealer shall be entitled to appoint
such a person by written notice addressed to the Issuer or the Guarantor and
delivered to the Issuer or the Guarantor (as the case may be). Nothing in this
paragraph shall affect the right of the Dealer to serve process in any other
manner permitted by law. This clause applies to Proceedings in England and to
Proceedings elsewhere.

 

10.6 Counterparts

This Agreement may be signed in any number of counterparts (including facsimile
copies), all of which when taken together shall constitute a single agreement.

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.

 

- 17 -



--------------------------------------------------------------------------------

SCHEDULE 1

CONDITION PRECEDENT DOCUMENTS

 

1. Certified copies of the Issuer’s and Guarantor’s certificate of
incorporation, as amended, and amended and restated by by-laws.

 

2. Certified copies of all documents evidencing the internal authorisations and
approvals required to be granted by the Issuer and the Guarantor in connection
with the Programme.

 

3. Certified or conformed copies of:

 

  (a) the Dealer Agreement, as executed;

 

  (b) the Agency Agreement, as executed;

 

  (c) the Deed of Covenant, as executed; and

 

  (d) the Guarantee, as executed.

 

4. Copies of:

 

  (a) the confirmation of acceptance of appointment from the agent for service
of process; and

 

  (b) the confirmation that the Deed of Covenant and the Guarantee have been
delivered to the Issuing and Paying Agent.

 

5. Legal opinions from:

 

  (a) Wilmer Cutler Pickering Hale and Dorr LLP, counsel to the Guarantor as to
the laws of the State of incorporation of the Guarantor;

 

  (b) Arendt & Medernach, counsel to the Issuer as to the laws of Luxembourg;
and

 

  (c) Clifford Chance LLP, counsel to the Dealer as to the laws of England.

 

6. The Information Memorandum.

 

7. A list of the names, titles and specimen signatures of the persons
authorised:

 

  (a) to sign on behalf of the Issuer and the Guarantor (as applicable), the
Notes and Agreements to which they are a party;

 

  (b) to sign on behalf of each of the Issuer and the Guarantor all notices and
other documents to be delivered in connection therewith; and

 

  (c) to take any other action on behalf of the Issuer and the Guarantor in
relation to the Programme.

 

- 18 -



--------------------------------------------------------------------------------

8. Confirmation from the Issuer or the Issuing and Paying Agent that the
relevant forms of Global Note have been prepared and the same delivered to the
Issuing and Paying Agent.

 

9. Confirmation that Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies Inc. and Moody’s Investors Service, Inc. respectively have
granted ratings for the Programme.

 

19



--------------------------------------------------------------------------------

SCHEDULE 2

SELLING RESTRICTIONS

 

1. General

By its purchase and acceptance of Notes issued under this Agreement, the Dealer
represents, warrants and agrees that it will observe all applicable laws and
regulations in any jurisdiction in which it may offer, sell, or deliver Notes;
and that it will not directly or indirectly offer, sell, resell, reoffer or
deliver Notes or distribute any Disclosure Document, circular, advertisement or
other offering material in any country or jurisdiction except under
circumstances that will result, to the best of its knowledge and belief, in
compliance with all applicable laws and regulations.

No action has been or will be taken in any jurisdiction by the Issuer, the
Guarantor, the Arranger or the Dealer that would permit a public offering of
Notes, or possession or distribution of the Information Memorandum or any other
offering material, in any county or jurisdiction where action for that purpose
is required.

 

2. The United States of America

 

2.1 Regulation S Restrictions

The Notes and the Guarantee have not been and will not be registered under the
Securities Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons. The Dealer represents and agrees
that it has offered and sold, and will offer and sell, Notes only outside the
United States to non-U.S. persons in accordance with Rule 903 of Regulation S
under the Securities Act. Accordingly, the Dealer represents and agrees that
neither it, its affiliates nor any persons acting on its or their behalf have
engaged or will engage in any directed selling efforts with respect to the
Notes, and that it and they have complied and will comply with the offering
restrictions requirement of Regulation S. The Dealer also agrees that, at or
prior to confirmation of sale of Notes, it will have sent to each distributor,
dealer or person receiving a selling concession, fee or other remuneration that
purchases Notes from it a confirmation or notice to substantially the following
effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons.
Terms used above have the meanings given to them by Regulation S under the
Securities Act.”

Terms used in this paragraph have the meanings given to them by Regulation S
under the Securities Act.

 

- 20 -



--------------------------------------------------------------------------------

2.2 Tax Restrictions

 

  2.2.1 Except to the extent permitted under U.S. Treas. Reg.
§1.163-5(c)(2)(i)(D) (the “D Rules”), the Dealer (A) represents that it has not
offered or sold, and agrees that during the restricted period it will not offer
or sell, Notes (or interests therein) to a person who is within the United
States or its possessions or to a United States person, and (B) represents that
it has not delivered and agrees that it will not deliver within the United
States or its possessions definitive Notes that are sold during the restricted
period;

 

  2.2.2 the Dealer represents that it has in effect, and agrees that throughout
the restricted period it will have in effect, procedures reasonably designed to
ensure that its employees and agents who are directly engaged in selling Notes
(or interests therein) are aware that such Notes (or interests therein) may not
be offered or sold during the restricted period to a person who is within the
United States or its possessions or to a United States person, except as
permitted by the D Rules;

 

  2.2.3 if it is a United States person, the Dealer represents that it is
acquiring the Notes (or interests therein) for purposes of resale outside of the
United States and its possessions in connection with their original issue and
that if it retains Notes (or interests therein) for its own account, it will
only do so in accordance with the requirements of U.S. Treas. Reg.
§1.163-5(c)(2)(i)(D)(6); and

 

  2.2.4 with respect to each affiliate of the Dealer that acquires Notes (or
interests therein) for the purpose of offering or selling such Notes (or
interests therein) during the restricted period, the Dealer either (A) repeats
and confirms the representations and agreements contained in subparagraphs 2.2.1
through 2.2.3 on the affiliate’s behalf or (B) agrees that it will obtain from
such affiliate for the benefit of the Issuer and the Guarantor the
representations and agreements contained in subparagraphs 2.2.1 through 2.2.3.

Terms used in this paragraph 2.2 and not defined herein have the meanings given
to them by the U.S. Internal Revenue Code and regulations thereunder, including
the D Rules.

 

3. The United Kingdom

In relation to each issue of Notes, the Dealer subscribing such Notes
represents, warrants and undertakes to the Issuer and the Guarantor that:

 

  3.1 No deposit-taking

 

  3.1.1 it is a person whose ordinary activities involve it in acquiring,
holding, managing or disposing of investments (as principal or agent) for the
purposes of its business: and

 

  3.1.2 it has not offered or sold and will not offer or sell any such Notes
other than to persons:

 

- 21 -



--------------------------------------------------------------------------------

  (a) whose ordinary activities involve them in acquiring, holding, managing or
disposing of investments (as principal or agent) for the purposes of their
businesses; or

 

  (b) who it is reasonable to expect will acquire, hold, manage or dispose of
investments (as principal or agent) for the purposes of their businesses,

where the issue of the Notes would otherwise constitute a contravention of
Section 19 of FSMA by the Issuer and the Guarantor;

 

  3.2 Financial promotion: it has only communicated or caused to be communicated
and will only communicate or cause to be communicated any invitation or
inducement to engage in investment activity (within the meaning of section 21 of
FSMA) received by it in connection with the issue or sale of any Notes in
circumstances in which section 21(1) of FSMA does not apply to the Issuer or the
Guarantor; and

 

  3.3 General compliance: it has complied and will comply with all applicable
provisions of FSMA with respect to anything done by it in relation to any Notes
in, from or otherwise involving the United Kingdom.

4. Japan

The Notes have not been and will not be registered under the Securities and
Exchange Law of Japan and, accordingly, the Dealer undertakes that it will not
offer or sell any Notes, directly or indirectly, in Japan or to, or for the
benefit of any Japanese Person or to others for re-offering or resale, directly
or indirectly, in Japan or to any Japanese Person expect under circumstances
which will result in compliance with all applicable laws, regulations and
guidelines promulgated by the relevant Japanese governmental and regulatory
authorities and in effect at the relevant time. For the purposes of this
paragraph, “Japanese Person” shall mean any person resident in Japan, including
any corporation or other entity organised under the laws of Japan.

 

5. Luxembourg

The Dealer agrees that the Notes may not be offered or sold to the public in or
from the Grand Duchy of Luxembourg unless the requirements of Luxembourg law
concerning public offerings and any applicable regulatory requirements and other
laws and regulations have been complied with.

 

- 22 -



--------------------------------------------------------------------------------

SCHEDULE 3

PROGRAMME SUMMARY

 

Issuer       Danaher European Finance S.A. Address:   
23, Avenue Monterey, L-2086,
Luxembourg    Telephone:    + 352 46 61 11 37 53    Fax:    + 352 46 61611 37 10
   Contact:    The Director    Guarantor       Danaher Corporation    Address:
   2099 Pennsylvania Avenue
Washington DC 20006
United States of America    Telephone:    +1 202 828 0850    Fax:    +1 202 828
0860    Contact:    The Treasurer    Dealer and Arranger    Lehman Brothers
International (Europe)    Address:    25 Bank Street       London E14 5LE   
Telephone:    + 44 20 7103 8615    Fax:    + 44 20 7067 9474    Contact:   
European Medium Term Notes and Money Markets Issue and Paying Agent    Deutsche
Bank AG, London Branch    Address:    Winchester House
1 Great Winchester Street
London EC2N 2DB    Telephone:    +44 20 7545 8000    Fax:    +44 20 7547 3665   
Contact:    Trust & Securities Services    Maximum Amount:       Denominations:
U.S.$2,200,000,000   

U.S.$500,000

€500,000

 

- 23 -



--------------------------------------------------------------------------------

     

£100,000

¥100,000,000

      (or other conventionally accepted Denominations in other currencies)
provided that the Dollar Equivalent of any Note must be at least U.S.$500,000
determined based on the spot rate of exchange on the issue date. Governing Law:
      Form of Notes: Agreements:    English   

Exchangeable Global Notes with Definitive Notes available on default or in
certain other limited circumstances

 

Sterling Definitive Notes

Notes:    English    Notes may be issued at a discount to face value or may bear
interest or may be Index Linked Notes Minimum Term:       Maximum Term: One day
      183 days Clearing Systems:       Selling Restrictions: Euroclear Bank
S.A./N.V., as operator of the Euroclear system, Euroclear France S.A. as
operator of the Euroclear France clearing system, Clearstream Banking, société
anonyme, Luxembourg (or such other recognised clearing system as may be agreed
between the Issuer and the Issuing and Paying Agent and in which Notes may from
time to time be held)   

U.S.A.

United Kingdom

Japan

Luxembourg

 

- 24 -



--------------------------------------------------------------------------------

Agent for Service of Process:

Veeder-Root Finance Company

 

Address:   

Hydrex House

Garden Road

Richmond

Surrey

TW9 4NR

United Kingdom

Telephone:    +44 19 3277 3820 Fax:    +44 19 3278 9540 Contact:    Vice
President and Manager, Corporate Finance

 

- 25 -



--------------------------------------------------------------------------------

SCHEDULE 4

INCREASE OF MAXIMUM AMOUNT

[Letterhead of Issuer]

[Date]

 

To: [•] (as Dealer)

[•] (as Issuing and Paying Agent)

Dear Sirs

U.S.$ • Euro-commercial paper programme

We refer to a dealer agreement dated [•] May 2006 (the “Dealer Agreement”)
between ourselves as the Issuer, Danaher Corporation as the Guarantor, the
Arranger and you as Dealer relating to a U.S.$ 2,200,000,000 Euro-commercial
paper programme (the “Programme”). Terms used in the Dealer Agreement shall have
the same meaning in this letter.

In accordance with Clause 2.5 of the Dealer Agreement, we hereby notify each of
the addressees listed above that the Maximum Amount of the Programme is to be
increased from U.S.$2,200,000,000 to U.S.$[•],000,000,000 with effect from
[date], subject to delivery of the following documents:

 

(a) an updated or supplemental Information Memorandum reflecting the increase in
the Maximum Amount of the Programme.

 

(b) certified copies of all documents evidencing the internal authorisations and
approvals required to be granted by the Issuer and the Guarantor for such
increase in the Maximum Amount;

 

(c) certified copies of [specify any governmental or other consents required by
the Issuer or the Guarantor for such increase];

 

(d) legal opinions from (i) Wilmer Cutler Pickering Hale and Dorr LLP, counsel
to the Guarantor, as to the laws of the State of incorporation of the Guarantor,
(ii) Arendt & Medernach, counsel to the Issuer, as to the laws of Luxembourg and
(iii) Clifford Chance LLP relating to such increase;

 

(e) a list of names, titles and specimen signatures of the persons authorised to
sign on behalf of the Issuer and the Guarantor all notices and other documents
to be delivered in connection with such an increase in the Maximum Amount; and

 

(f) written confirmation that [Standard & Poor’s Ratings Services, a division of
the McGraw-Hill Companies Inc.] [Moody’s Investors Service, Inc.] [Fitch IBCA,
Inc.] [Duff & Phelps Credit Rating Co.] respectively are maintaining their
current ratings for the Programme.

 

- 26 -



--------------------------------------------------------------------------------

From the date on which such increase in the Maximum Amount becomes effective,
all references in the Dealer Agreement to the Maximum Amount or the amount of
the Programme shall be construed as references to the increased Maximum Amount
as specified herein.

Yours faithfully

 

 

for and on behalf of

Danaher European Finance S.A.

 

- 27 -



--------------------------------------------------------------------------------

SCHEDULE 5

APPOINTMENT OF NEW DEALER

[Letterhead of Issuer]

[Date]

 

To: [Name of new Dealer]

Dear Sirs

U.S.$ 2,200,000,000 Euro-commercial paper programme

We refer to a dealer agreement dated [•] May 2006 (the “Dealer Agreement”)
between ourselves as Issuer, Danaher Corporation as the Guarantor, the Arranger
and the Dealer relating to a U.S.$ 2,200,000,000 Euro-commercial paper programme
(the “Programme”). Terms used in the Dealer Agreement shall have the same
meaning in this letter.

In accordance with Clause 6.2 of the Dealer Agreement, we hereby appoint you as
an additional dealer for the Programme upon the terms of the Dealer Agreement
with [immediate effect/effect from [date]]. Please confirm acceptance of your
appointment upon such terms by signing and returning to us the enclosed copy of
this letter, whereupon you will, in accordance with Clause 6.2 of the Dealer
Agreement, become a party to the Dealer Agreement vested with all the authority,
rights, powers, duties and obligations as if originally named as a Dealer
thereunder.

Yours faithfully

 

 

for and on behalf of

Danaher European Finance S.A.

[On copy]

We hereby confirm acceptance of our appointment as a Dealer upon the terms of
the Dealer Agreement referred to above. For the purposes of Clause 8 (Notices),
our contact details are as follows:

 

- 28 -



--------------------------------------------------------------------------------

[Name of Dealer]

 

Address:    [                    ]   Telephone:    [                    ]   Fax:
   [                    ]   Telex:    [                    ]   Contact:   
[                    ]  

 

Dated:                      Signed:                                         
                                                 for [Name of new Dealer]

 

- 29 -



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF CALCULATION AGENCY AGREEMENT

THIS AGREEMENT is made on [date]

BETWEEN

 

(1) DANAHER EUROPEAN FINANCE S.A. (the “Issuer”);

 

(2) DANAHER CORPORATION as guarantor (the “Guarantor”);

 

(3) [CALCULATION AGENT], as the calculation agent appointed pursuant to Clause 6
hereof (the “Calculation Agent”, which expression shall include any successor
thereto).

WHEREAS:

 

(A) Under a dealer agreement (as amended, supplemented and/or restated from time
to time, the “Dealer Agreement”) dated [•] 2006 and made between the Issuer, the
Guarantor, the Arranger and the Dealer referred to therein, and an issuing and
paying agency agreement (as amended, supplemented and/or restated from time to
time, the “Agency Agreement”) dated [•] 2006 and made between the Issuer and the
agents referred to therein, the Issuer established a Euro-commercial paper
programme (the “Programme”).

 

(B) The Dealer Agreement contemplates, among other things, the issue under the
Programme of index linked notes and provides for the appointment of calculation
agents in relation thereto. Each such calculation agent’s appointment shall be
on substantially the terms and subject to the conditions of this Agreement.

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions

Terms not expressly defined herein shall have the meanings given to them in the
Dealer Agreement or the Agency Agreement.

 

1.2 Legislation

Any reference in this Agreement to any legislation (whether primary legislation
or regulations or other subsidiary legislation made pursuant to primary
legislation) shall be construed as a reference to such legislation as the same
may have been, or may from time to time be, amended or re-enacted.

 

1.3 Index Linked Notes

“Relevant Index Linked Notes” means such Index Linked Notes in respect of which
the Calculation Agent is appointed.

 

- 30 -



--------------------------------------------------------------------------------

2. APPOINTMENT OF CALCULATION AGENT

The Issuer appoints the Calculation Agent as its agent for the purpose of
calculating the redemption amount and/or, if applicable, the amount of interest
in respect of the Relevant Index Linked Notes upon the terms and subject to the
conditions of this Agreement. The Calculation Agent accepts such appointment.

 

3. DETERMINATION AND NOTIFICATION

 

3.1 Determination

The Calculation Agent shall determine the redemption amount of, and/or, if
applicable, the amount of interest payable on, each Relevant Index Linked Note
in accordance with the redemption and/or interest calculation applicable
thereto.

 

3.2 Notification

The Calculation Agent shall as soon as it has made its determination as provided
for in Clause 3.1 above (and, in any event, no later than the close of business
on the date on which the determination is made) notify the Issuer and the
Issuing and Paying Agent (if other than the Calculation Agent) of the redemption
amount and/or, if applicable, the amount of interest so payable.

 

4. STAMP DUTIES

The Issuer will pay all stamp, registration and other taxes and duties
(including any interest and penalties thereon or in connection therewith)
payable in connection with the execution, delivery and performance of this
Agreement.

 

5. INDEMNITY AND LIABILITY

 

5.1 Indemnity

The Issuer shall indemnify and hold harmless on demand the Calculation Agent
against any claim, demand, action, liability, damages, cost, loss or expense
(including, without limitation, reasonable legal fees and any applicable value
added tax) which it may incur arising out of, in connection with or based upon
the exercise of its powers and duties as Calculation Agent under this Agreement,
except such as may result from its own negligence or bad faith or that of its
officers, employees or agents.

 

5.2 Liability

The Calculation Agent may consult as to legal matters with lawyers selected by
it, who may be employees of, or lawyers to, the Issuer. If such consultation is
made, the Calculation Agent shall be protected and shall incur no liability for
action taken or not taken by it as Calculation Agent or suffered to be taken
with respect to such matters in good faith, without negligence and in accordance
with the opinion of such lawyers.

 

- 31 -



--------------------------------------------------------------------------------

6. CONDITIONS OF APPOINTMENT

The Calculation Agent and the Issuer agree that its appointment will be subject
to the following conditions:

 

  (a) No obligations: in acting under this Agreement, the Calculation Agent
shall act as an independent expert and shall not assume any obligations towards
or relationship of agency or trust for the Issuer or the owner or holder of any
of the Relevant Index Linked Notes or any interest therein;

 

  (b) Notices: unless otherwise specifically provided in this Agreement, any
order, certificate, notice, request, direction or other communication from the
Issuer made or given under any provision of this Agreement shall be sufficient
if signed or purported to be signed by a duly authorised employee of the Issuer;

 

  (c) Duties: the Calculation Agent shall be obliged to perform only those
duties which are set out in this Agreement and in the redemption and/or interest
calculation relating to the Relevant Index Linked Notes;

 

  (d) Ownership, interest: the Calculation Agent and its officers and employees,
in its individual or any other capacity, may become the owner of, or acquire any
interest in, any Relevant Index Linked Notes with the same rights that the
Calculation Agent would have if it were not the Calculation Agent hereunder; and

 

  (e) Calculations and determinations: all calculations and determinations made
pursuant to this Agreement by the Calculation Agent shall (save in the case of
manifest error) be binding on the Issuer, the Calculation Agent and (if other
than the Calculation Agent) the holder(s) of the Relevant Index Linked Notes and
no liability to such holder(s) shall attach to the Calculation Agent in
connection with the exercise by the Calculation Agent of its powers, duties or
discretion under or in respect of the Relevant Index Linked Notes in accordance
with the provisions of this Agreement, except such as may result from the
Calculation Agent’s own negligence or bad faith or that of its officers,
employees or agents.

 

7. ALTERNATIVE APPOINTMENT

If, for any reason, the Calculation Agent ceases to act as such or fails to
comply with its obligations under Clause 3, the Issuer shall appoint the Issuing
and Paying Agent as calculation agent in respect of the Relevant Index Linked
Notes.

 

8. THIRD PARTY RIGHTS

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement.

 

9. NOTICES

Clause 8 (Notices) of the Dealer Agreement shall apply to this Agreement mutatis
mutandis.

 

- 32 -



--------------------------------------------------------------------------------

10. LAW AND JURISDICTION

 

10.1 Governing law

This Agreement and all matters arising from or connected with it are governed
by, and shall be construed in accordance with, English law.

 

10.2 English courts

The courts of England have exclusive jurisdiction to settle any dispute (a
“Dispute”), arising from or connected with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) or the
consequences of its nullity.

 

10.3 Appropriate forum

The parties agree that the courts of England are the most appropriate and
convenient courts to settle any Dispute and, accordingly, that they will not
argue to the contrary.

 

10.4 Rights of the Calculation Agent to take proceedings outside England

Clause 10.2 is for the benefit of the Calculation Agent only. As a result,
nothing in this Clause 10 prevents the Calculation Agent from taking proceedings
relating to a Dispute (“Proceedings”) in any other courts with jurisdiction. To
the extent allowed by law, the Calculation Agent may take concurrent Proceedings
in any number of jurisdictions.

 

10.5 Process agent

The Issuer and the Guarantor agree that the documents which start any
Proceedings and any other documents required to be served in relation to those
Proceedings may be served on it by being delivered to Vedeer Root Finance
Company at Hydrex House, Garden Road, Richmond, Surrey TW9 4NR, United Kingdom
for the attention of the Vice President and the Managers, Corporate Finance or,
if different, its registered office for the time being or at any address of the
Issuer or the Guarantor in Great Britain at which process may be served on it in
accordance with Part XXIII of the Companies Act 1985. If such person is not or
ceases to be effectively appointed to accept service of process on behalf of the
Issuer or the Guarantor, the Issuer or the Guarantor, as the case may be, shall,
on the written demand of the Dealer addressed and delivered to the Issuer or the
Guarantor appoint a further person in England to accept service of process on
its behalf and, failing such appointment within 15 days, the Dealer shall be
entitled to appoint such a person by written notice addressed to the Issuer or
the Guarantor and delivered to the Issuer or the Guarantor, as the case may be.
Nothing in this paragraph shall affect the right of the Dealer to serve process
in any other manner permitted by law. This clause applies to Proceedings in
England and to Proceedings elsewhere.

 

11. COUNTERPARTS

This Agreement may be signed in any number of counterparts (including facsimile
copies), all of which when taken together shall constitute a single agreement.

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.

 

- 33 -



--------------------------------------------------------------------------------

DANAHER EUROPEAN FINANCE S.A. By:  

 

DANAHER CORPORATION By:  

 

[NAME OF CALCULATION AGENT] By:  

 

 

- 34 -



--------------------------------------------------------------------------------

Signature Page

 

The Issuer DANAHER EUROPEAN FINANCE S.A. By:  

/s/ Frank T. McFaden

The Guarantor DANAHER CORPORATION By:  

/s/ Frank T. McFaden

The Arranger LEHMAN BROTHERS INTERNATIONAL (EUROPE) By:  

/s/ Sarah McMorrow

The Dealer LEHMAN BROTHERS INTERNATIONAL (EUROPE) By:  

/s/ Sarah McMorrow

 

- 35 -